FILED
                                UNITED STATES DISTRICT COURT                            DEC 30 2010
                                                                                  Clerk, U.S. Distri
                                FOR THE DISTRICT OF COLUMBIA                     Courts for the D/S~~ & Bankruptcy
                                                                                                     ct of COlumbia


    KAREN F. LONG,                                 )
                                                   )
                   Plaintiff,                      )
                                                   )
           v.                                      )       Civil Action NolO       2340
                                                   )
    KENT CUSHENBERRY,                              )
                                                   )
                   Defendant.                      )


                                      MEMORANDUM OPINION

           On December 6,2010, the Clerk of Court received fifteen pro se complaints from the

    plaintiff, and to each she attached an application to proceed in forma pauperis. The Court

    consolidates these fifteen filings for purposes of this Memorandum Opinion.

           Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short

    and plain statement of the grounds upon which the court's jurisdiction depends, a short and plain

    statement of the claim showing that the pleader is entitled to relief, and a demand for judgment

    for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of

    Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a

    responsive answer, to prepare an adequate defense and to determine whether the doctrine of res

    judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

           The plaintiffs complaints are utterly incomprehensible. It is impossible to decipher what

    claim or claims the plaintiff brings, and under no circumstances could the defendants craft proper

    responses. The pleadings contain neither a short and plain statement ofthis court's jurisdiction,



                                                       1




N                                                                                                                3
nor a short and plain statement showing the plaintiff s entitlement to relief, nor a demand for any

particular relief. Instead, the complaints consist of "scribbling and disjointed phrases [which]

fail[] to provide any notice of a claim or the basis of federal court jurisdiction." Long v. Lanier,

No. 10-2108 (D.D.C. Dec. 13,2010) (Memorandum Opinion). Accordingly, the complaints will

be dismissed because they fail to comply with Rule 8(a).l An Order consistent with this

Memorandum Opinion is issued separately.




                                              United States District Judge
DATE:




               The plaintiff is advised that, because she has filed several similar complaints
recently, the Court may impose restrictions on her ability to file cases in this Court.

                                                  2